Appeal by the defendant of a judgment of the Supreme Court, Queens County (Demakos, J.), rendered June 24, 1991, convicting him of manslaughter in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
While we agree that the trial court’s charge did not adequately convey all of the subjective criteria with respect to the defense of justification, under the circumstances of this case the error was harmless (see, People v Wesley, 76 NY2d 555; People v Goetz, 68 NY2d 96; People v Phillips, 187 AD2d 539; People v Acevedo, 176 AD2d 886).
Moreover, the defendant’s claims that remarks made by the prosecutor in summation constituted error are either unpreserved for appellate review (see, CPL 470.05 [2]; People v Balls, 69 NY2d 641) or do not warrant reversal of the judgment (see, People v Arce, 42 NY2d 179).
The defendant’s sentence was neither harsh nor excessive (see, People v Delgado, 80 NY2d 780; People v Suitte, 90 AD2d 80). Mangano, P. J., Thompson, Balletta and Joy, JJ., concur.